DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson U.S. Publication No. (20160081843 A1). 
With respect to Claim 1, Eriksson discloses an inflatable splint (fig.1, a wrist-hand-finger orthosis 100) and [0036]) comprising:
 a sleeve (a splint supporting section 120; [0036]) shaped to conform to a specific human body part [0036, the supporting splint section 120 is constructed to extend over the MCP joints of the human subject's fingers and at least a greater portion of the fingers. The supporting splint section 120 has a dorsal main surface 126 adapted to face a palmar side of the human subject's hand, i.e. face the palm or inside of the hand, and an opposite palmar main surface 128]; and a plurality of inflatable chambers (fig.1, a first inflatable bladder 140 and a second inflatable bladder 150; [0048] & [0062]) formed on the sleeve or splint supporting section (120) and (fig.1, the first inflatable bladder 140 and a second inflatable bladder 150 are on the splint supporting section 120; [0048] & [0062]); wherein the sleeve or a splint supporting section (120), in cooperation with the plurality of chambers (a first inflatable bladder 140 and a second inflatable bladder 150) in inflated condition, are contoured and positioned to maintain the specific human body part in a desired position (fig.1, the first inflatable bladder 140 and a second inflatable bladder 150 are inflated to position and aligned the hand [0048] & [0062]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. (10,660,782 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites an inflatable splint comprising: a sleeve shaped to conform to a specific human body part; and a plurality of inflatable chambers formed on the sleeve; wherein the sleeve, in cooperation with the plurality of chambers in an inflated condition, are contoured and positioned to maintain the specific human body part in a desired position..
Claim 1 of U.S. Patent No. (10,660,782 B2) recites an inflatable splint comprising: a sleeve shaped to conform to a specific human body part; and a plurality of inflatable chambers formed on the sleeve; wherein the sleeve, in cooperation with the plurality of inflatable chambers in inflated condition, is contoured and positioned to maintain the specific human body part in a desired position when the sleeve is positioned around at least part of the specific human body part; wherein the sleeve is shaped to conform to a portion of a hand and a lower arm; and wherein the plurality of inflatable chambers includes a first chamber surrounding at least a portion of a dorsal side of the hand and a dorsal side of the lower arm, a second chamber surrounding at least a portion of a palmar side of the hand and a palmar side of the lower arm, a third chamber configured to surround a dorsal side of an index finger and a middle finger, and a fourth chamber configured to surround a ring finger and a little finger, and wherein the third chamber and the fourth chamber are configured to be inflated separately.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 1 of U.S. Patent No. (10,660,782 B2) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 1 of U.S. Patent No. (10,660,782 B2) is in effect a “species” of the “generic” invention of current application claim 1.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the current application is anticipated by claim 1 of U.S. Patent No. (10,660,782 B2), it is not patentably distinct from claim 1 of U.S. Patent No. (10,660,782 B2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786